Title: C. W. F. Dumas to John Adams: A Translation, 24 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 24 May 1781

The States of Holland will not be able to form a resolution for another fifteen days or three weeks. This is because the next assembly finally demanded a translation of the proposal. Meantime this proposal has made a great impression and has caused the Anglomanes a lot of pain.
I hope, sir, that you will be able to acquiesce to yesterday’s proposal, and by doing so you will alleviate the pain which keeps me from any rest and from acting courageously. It seems me to that £100 sterling, more or less, cannot matter much in the finances of the United States in Europe, and besides that, it was the intention of the United States that I receive a salary of £500 sterling, 2000 florins of which I offered to take as a loan. If you could act on my behalf, as Mr. Laurens would have done for me, in naming me secretary of the legation, with a salary of £500 sterling, by a provisional act until Congress formally confirms my post, this would be a great relief to me and my family. I would have a steadfast obligation to you that I would never forget, and my zeal and affection for you, as well as for the service of the United States, would continue to prove this true.
I am with the most sincere respect, sir, your very humble and very obedient servant

Dumas

